91 F.3d 155
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Richard DEWITTE;  Mark William Testa, Defendants-Appellants.
No. 95-50544.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, and SCHROEDER and POOLE, Circuit Judges.
MEMORANDUM**
The United States appeals the district court's pretrial order suppressing the testimony of law enforcement witnesses as a sanction for the government's noncompliance with the court's order directing the federal prosecutor personally to review the witnesses' personnel files.  We vacate the district court's order and remand for further proceedings in accordance with in United States v. Herring, 83 F.3d 1120 (9th Cir.1996).
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  The defendants' motion to take judicial notice is granted


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3